 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DIA HER YANG,                                         Case No. 1:19-cv-00890-SAB

12                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME TO FILE OPENING
13           v.                                            BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,
                                                           (ECF No. 13)
15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Plaintiff’s opening brief shall be filed on or before March 6, 2020;

19          2.      Defendant’s response to the opening brief shall be filed on or before April 6,

20                  2020; and

21          3.      Plaintiff’s reply, if any, shall be filed on or before April 21, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        January 28, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
